Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2014

                                      No. 04-14-00300-CV

                 IN THE INTEREST OF B.J.M. AND H.J.M., CHILDREN,

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 29724
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER

       The appellant’s brief was originally due July 23, 2014. However, appellant filed a
motion for extension of time, advising the court that the reporter’s record that had been filed was
incomplete. Accordingly, we ordered the court reporter to file the complete record and ordered
appellant to file the appellant’s brief thirty days after the complete record was filed. On July 21,
2014, the court reporter filed what she claimed to be the complete record. Accordingly,
appellant’s brief was due on August 20, 2014. However, the appellant was forced to file a
second motion to extend time to file the brief after discovering the reporter’s record was still
incomplete. We contacted the court reporter and she advised she was having her computer
repaired, but she would file the complete record as soon as the computer was functioning. On
August 11, 2014, the court reporter filed what she contends to be the complete reporter’s record.
We therefore GRANT appellant’s request for an extension of time to file the brief and ORDER
appellant to file appellant’s brief on or before September 10, 2014. Given the history regarding
the reporter’s record, this court urges appellant to review the record as quickly as possible and
determine if it is now complete. If the record is not complete, appellant should advise this court
of same at the earliest possible opportunity and specifically inform the court of what is missing.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court